                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEVE GARRISON,                                      Case No. 19-cv-08137-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    STATE OF CALIFORNIA,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a detainee. In the initial review order the Court

                                  14   found that plaintiff had failed to state a claim and dismissed the complaint with leave to amend

                                  15   after discussing the deficiencies of the complaint. The time to amend has passed and plaintiff has

                                  16   not filed an amended complaint. To the extent plaintiff’s recent filings (Docket Nos. 8, 9) could

                                  17   be construed as an amendment, they are meritless and frivolous. This case is DISMISSED with

                                  18   prejudice as frivolous, meritless and for failure to state a claim as described in the prior order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 9, 2020

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        STEVE GARRISON,
                                   5                                                          Case No. 19-cv-08137-JD
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        STATE OF CALIFORNIA,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on March 9, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Steve Garrison ID: CWX252
                                       Main Jail North
                                  19   885 N. San Pedro St.
                                       San Jose, CA 95110
                                  20

                                  21

                                  22   Dated: March 9, 2020

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      LISA R. CLARK, Deputy Clerk to the
                                  28                                                      Honorable JAMES DONATO

                                                                                          2
